 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 742 
In the House of Representatives, U. S.,

December 1, 2009
 
RESOLUTION 
Congratulating the Warner Robins Little League softball team from Warner Robins, Georgia, on winning the 2009 Little League Softball World Series. 
 
 
Whereas, on August 19, 2009, the Warner Robins Little League softball team from Warner Robins, Georgia, defeated the Crawford Little League softball team from Crawford, Texas, by a score of 14–2 to win the 2009 Little League Softball World Series Championship in Portland, Oregon; 
Whereas the 2009 Warner Robins Little League Softball World Championship team consists of players Carson Carriker, Sierra Stella, Chelsea Whaley, Caitlin Parker, Melissa Cox, Kelly Warner, Sabrina Doucette, Hanna Livingston, Kaylee Albritton, Ashley Killebrew, Avery Lamb, and Sydney Barker; 
Whereas the 2009 Warner Robins Little League Softball World Championship team is led by Manager Emily Whaley, Coach Roger Stella, Coach Patti Carriker, and President Kenneth Hathaway; 
Whereas with this title, the Warner Robins Little League becomes the first little league to have won both a baseball and softball World Series Championship; 
Whereas the championship victory of the Warner Robins Little League softball team sets an example of sportsmanship, dedication, and a “never give up” spirit for men and women all across the country; and 
Whereas the achievement of the Warner Robins Little League softball team is the cause of enormous pride for the Nation, the State of Georgia, and the city of Warner Robins: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the Warner Robins Little League softball team from Warner Robins, Georgia, on winning the 2009 Little League Softball World Series Championship; and 
(2)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to the City of Warner Robins and each player, manager, and coach of the Warner Robins Little League softball team. 
 
Lorraine C. Miller,Clerk.
